FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d - 16 of the Securities Exchange Act of 1934 For the month ofMarch HSBC Holdings plc 42nd Floor, 8 Canada Square, London E14 5HQ, England (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F). Form 20-FX Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934). Yes No X (If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ). HSBC HOLDINGS PLC FOURTH INTERIM DIVIDEND FOR 2015 SCRIP DIVIDEND ALTERNATIVE On 22 February 2016, the Directors of HSBC Holdings plc declared a fourth interim dividend for 2015 of US$0.21 per ordinary share. The fourth interim dividend will be payable on 20 April 2016 to holders of record on 4 March 2016 on the Principal Register in the United Kingdom, the Hong Kong Overseas Branch Register or the Bermuda Overseas Branch Register. The dividend is payable in cash in United States dollars, sterling or Hong Kong dollars, or a combination of these currencies, with a scrip dividend alternative. The 'Market Value' for the issue of new shares under the scrip dividend alternative is: US$6.4120 for each new share The 'Market Value' is the United States dollar equivalent of £4.5069 being the average of the middle market quotations for the ordinary shares on the London Stock Exchange as derived from the Daily Official List for the five business days beginning on 3March 2016. Dividends payable in cash in sterling or Hong Kong dollars on 20 April 2016 will be converted from United States dollars at the forward exchange rates quoted by HSBC Bank plc in London at or about 11.00am on 11 April 2016. These exchange rates will be announced to the London, Hong Kong, New York, Paris and Bermuda stock exchanges. Particulars of the dividend arrangements will be sent to shareholders on or about 18March 2016 and elections must be received by the Registrar by 7 April2016. For and on behalf of HSBC Holdings plc Ben J S Mathews Group Company Secretary Note to editors: The HSBC Group HSBC Holdings plc, the parent company of the HSBC Group, is headquartered in London. The Group serves customers worldwide from around 6,000 offices in 71 countries and territories in Europe, Asia, North and Latin America, and the Middle East and North Africa. With assets of US$2,410bn at 31December 2015, HSBC is one of the world's largest banking and financial services organisations. ends/all SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. HSBC Holdings plc By: Name:Ben J S Mathews Title:Group Company Secretary Date:10 March 2016
